Title: From Thomas Jefferson to James Monroe, 17 October 1800
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Monticello Oct. 17. 1800.

Yours of the 12th. came to hand yesterday. we shall be happy to recieve mrs Monroe & yourself again among us, but as you speak of your coming with some uncertainty, I prepare the present for the post. Craven has been gone back some time. he was anxious to get his father in [law’s] purchase of you concluded. he said indeed he would have taken on him[self to] conclude it, but that mr Darrelle had refused to sell his own lands till [he] could be sure of yours. that the purchaser was waiting with the money and therefore he viewed the thing as certain; but not so absolutely so as [to] justify his undertaking the conclusion. he is much interested in [effect]ing it; because the situation of his wife renders it necessary to move here immediately or not till the spring. the latter would ruin him; and he cannot get a  house to bring her to till next month unless yours is purchased. in hopes of delivering these details to you in person I add no more to them. health respect & affection

Th: Jefferson

